On Petition for Rehearing
PER CURIAM.
The petition for rehearing of Troup Bros., Inc., suggests that in determining the effect of its failure to give the sworn statement required by § 84.04(3), Fla.Stat., F.S.A., the court overlooked the holding in Hardee v. Richardson, Fla. 1950, 47 So. 2d 520. That case holds that when a mechanic’s lien case is tried on the merits, the complaint not specifically alleging compliance with § 84.04(3) supra, the contractor may nevertheless have relief against the owner, where rights of third parties without notice of the lien claim are not involved, if he proves that sub-contractors, materialmen and laborers have in fact been paid. In the present case, Troup Bros, neither alleged nor attempted to prove such payment. It tried the case and argued it here not on the contention that it was a contractor who had substantially complied with § 84.04(3), supra, but that it was a materialman to whom the section was inapplicable. We are grateful to counsel for affording the opportunity to clarify the opinion by noting the above facts.
*626The petition of the mortgagee suggests a mechanical error in the description in the final decree of the realty by reference to the subsequent plat instead of the plat described in the mortgage. The chancellor is authorized, if express authorization is required, to make any needed correction in the description.
Both petitions for rehearing are denied.
HORTON, C. J., and CARROLL, CHAS., J., and MILLEDGE, STANLEY, Associate Judge, concur.